ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN OFFICIAL OPINION REGARDING WHETHER IT WOULD BE PERMISSIBLE FOR THE CITY OF SHAWNEE TO REIMBURSE ITS MAYOR FOR EXPENSES INCURRED BY HIM IN HIS ACTIVITIES AS PRESIDENT OF THE SHAWNEE INDUSTRIAL FOUNDATION. IT IS ASSUMED THAT THE FOUNDATION IS SOLELY A PRIVATE ORGANIZATION AND NOT A PUBLIC TRUST.
YOUR QUESTION ASSUMES THAT THE CITY OF SHAWNEE HAS THE AUTHORITY TO REIMBURSE ANY FOUNDATION EMPLOYEE FOR HIS OR HER EXPENSES IN RELATION TO FOUNDATION ACTIVITIES. ENCLOSED PLEASE FIND A COPY OF A.G. OPIN. NO. 86-026, IN WHICH THE ATTORNEY GENERAL ADDRESSED THE AUTHORITY OF A MUNICIPALITY TO TAKE MONIES FROM ITS GENERAL FUND AND TURN THOSE MONIES DIRECTLY OVER TO A PRIVATE GROUP SUCH AS A LOCAL CHAMBER OF COMMERCE, TO FUND THE PRIVATE ENTITY'S VARIOUS ACTIVITIES. IN THAT OPINION IT WAS HELD THAT A MUNICIPALITY MAY NOT LAWFULLY DO SO, BUT MAY, HOWEVER, ENTER INTO A CONTRACT WITH A LOCAL CHAMBER OF COMMERCE TO PROVIDE SERVICES RELATED TO A PROPER GOVERNMENTAL PURPOSE CONSISTENT WITH THE PROVISIONS OF THE OKLAHOMA CONSTITUTION AND THE STATUTORY GUIDELINES FOR EXPENDITURE OF MUNICIPAL FUNDS. WHILE THE WORK OF THE FOUNDATION IS CLEARLY INTENDED TO BENEFIT THE CITY OF SHAWNEE, THE MAYOR'S ACTIVITIES ON BEHALF OF THE FOUNDATION SHOULD BE REIMBURSED BY THE FOUNDATION, AND NOT THE CITY.
THE CONTRACTUAL RELATIONSHIP BETWEEN THE FOUNDATION AND THE CITY ALSO RAISES THE ISSUE OF WHETHER THERE IS ANY CONFLICT OF INTEREST BETWEEN THE MAYOR'S RESPONSIBILITIES ON BEHALF OF THE CITY OF SHAWNEE, AND HIS RESPONSIBILITIES ON BEHALF OF THE FOUNDATION. WHETHER THERE IS, IN FACT, ANY CONFLICT OF INTEREST WOULD BE A MATTER TO BE DETERMINED, IN THE FIRST INSTANCE, BY THE CITY OFFICIALS.
(SUSAN BRIMER LOVING)